Detailed Action

Specification

The disclosure is objected to because of the following informalities:

The specification recited in several instances “a plurality of sensors configuring the at least one sensor”. It appears that the word “configuring” is a mistranslation of the word “comprising”. On each instance where the aforementioned phrase is recited, the phrase must be amended in the following way “a plurality of sensors comprising the at least one sensor”. Appropriate correction is required.  

Objection

Claim(s) 1-16 is/are objected to because of the following informalities:

In regards to claim 1, the claim recites in lines 5-6 “to a plurality of sensors configuring the at least one sensor”. It appears that the word “configuring” is a mistranslation of the word “comprising”. The claim should recite “to a plurality of sensors comprising the at least one sensor”. Appropriate correction is required.

In regards to claims 2-16, the claim are objected due to their dependency on objected claim 1.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 4, the claim recites in line 3 “than the number of the plurality of sensors”. The word “the” in front of the limitation(s) “number” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “than [[the]] a number of the plurality of sensors”.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (WO-2016/038225) in view of Kim (US-5,966,383) and Morris et al. (US-10,652,808).

In regards to claim 1, Baur teaches sensor system comprising at least one sensor and a control unit [fig. 1 element 110 (sensor) and 130 (control unit)]. Also, Baur teaches that the at least one sensor and the control unit communicate with each other using a time-division multiplexing method [fig. 6, pg. 20 L. 12-15 and L. 18-22]. Baur further teaches that the control unit is capable of being connected to a plurality of sensors comprising the at least one sensor [fig. 1 elements 141, 142, 143, pg. 17 L. 5-7, pg. 20 L. 12-15 and L. 18-22]. Also Bair teaches that the control unit transmits synchronization signal at an interval of time that let the plurality of sensors when to transmit their data [fig. 4-6pg. 19 L. 17-23]. This teaching means that the control unit transmits a data transmission command to the at least one sensor connected to the control unit at every fixed amount of time.
Baur does not teaches that in response to a number of at least one target sensor, among the at least one sensor, for transmitting data collected by the control unit being less than a number of time slots allocated within the fixed amount of time, the at least one sensor transmits data to the control unit using a plurality of time slots using a 
On the other hand, Kim teaches that a controller communicating with a plurality of device using time division multiplexing can have a number of time slots available for communication for each fixed period of time [col. 3 L. 8-12]. Kim teaches that a plurality of time slots of the number of time slots available for communication can be assigned to a device based on a number of devices that are going to communicate with the controller during the fixed period of time [col. 3 L. 12-14, col. 4 L. 1-3]. This teaching means that in response to a number of at least one target sensor, among the at least one sensor, for transmitting data collected by the control unit being less than a number of time slots allocated within the fixed amount of time, the at least one sensor transmits data to the control unit using a plurality of time slots.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kim’s teachings of allocating time slots in the system taught by Baur because it will permit the system to assign time slots for each device more efficiently.
The combination of Baur and Kim does not teach that the system uses a plurality of transmission identifiers that predetermine a timing at which each of the plurality of sensors transmits data.
On the other hand, Morris teaches that a system can use identifiers that indicate to a sensor which time slot has been assigned to it [col. 10 L. 62-67, col. 11 L. 1-3]. This teaching means that the system uses a plurality of transmission identifiers that predetermine a timing at which each of the plurality of sensors transmits data.


In regards to claim 2, the combination of Baur, Kim and Morris, as applied in claim 1 above, further teaches that there is a specific number of time slots available within the fixed amount of time [see Kim col. 3 L. 8-14]. Also, the combination teaches that the controller can be connected to any number of sensors, and when the number of sensors communicating during the fixed amount of time is less than the number of time slots available, more time slots can be assigned to the sensors that are communicating during the fixed amount of time [see Kim col. 2 L. 42-47, col. 4 L. 1-3]. This teaching means that a number of the at least one sensor connected to the control unit can be less than the number of time slots allocated within the fixed amount of time.

In regards to claim 3, the combination of Baur, Kim and Morris, as applied in claim 1 above, further teaches that the control unit is connected to the plurality of sensors [see Baur fig. 1, pg. 20 L. 12-15].  

In regards to claim 4, the combination of Baur, Kim and Morris, as applied in claim 3 above, further teaches that not all sensors transmit at each fixed amount of time, and the combination teaches that more time slots can be assigned to the sensors 

In regards to claim 5, the combination of Baur, Kim and Morris, as applied in claim 3 above, further teaches that each of the plurality of sensors can transmit data using a plurality of time slots if needed [see Kim col. 3 L. 39-45].

In regards to claim 6, the combination of Baur, Kim and Morris, as applied in claim 3 above, further teaches that a part of the plurality of sensors transmits data using a plurality of time slots [see Baur pg. 20 L. 18-26].  

In regards to claim 7, the combination of Baur, Kim and Morris, as applied in claim 3 above, further teaches that a number of time slots are assigned to each sensor based on the amount of data that they are transmitting [see Baur pg. 20 L. 12-13 and L. 18-22, see Kim col. 3 L. 39-45]. This teaching means that if the sensors connected to the control unit send the same amount of data, the plurality of sensors will use equal numbers of time slots.

In regards to claim 8, the combination of Baur, Kim and Morris, as applied in claim 3 above, further teaches that a number of time slots are assigned to each sensor based on the amount of data that they are transmitting [see Baur pg. 20 L. 12-13 and L. 

In regards to claim 9, the combination of Baur, Kim and Morris, as applied in claim 3 above, further teaches that the system can assign consecutive time slots to a sensor to transmit its data or can assign non-consecutive time slots to a sensor to transmit its data [see Baur pg. 20 L. 18-22, see Kim col. 3 L. 38-44, L. 48-51 and L. 60-62]. This teaching means that the system can be configured as desired, and if desired,  the system can be configured for a single sensor of the plurality of sensors to a plurality of consecutive time slots. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have configured the system taught by the combination in a way that only one sensor transmits using consecutive time slots because it will permit the system to prioritize the data of that one sensor.

In regards to claim 10, the combination of Baur, Kim and Morris, as applied in claim 3 above, further teaches that the plurality of sensors includes a first sensor and a second sensor; and a time slot used by the first sensor is arranged between two time slots used by the second sensor [see Baur fig. 6, pg. 20 L. 18-22].  

In regards to claims 11 and 12, the combination of Baur, Kim and Morris, as applied in claim 3 above, further teaches that that the sensors connected to the control  the plurality of sensors can transmit a same type of data  or differing types of data.

In regards to claims 13, the combination of Baur, Kim and Morris, as applied in claim 1 above, further teaches that a sensor can transmit sampled data in different time slots [pg. 20 L. 12-15 and L. 18-22]. This teaching means that the at least one sensor transmits a same type of data in each respective time slot.  

In regards to claims 14, the combination of Baur, Kim and Morris, as applied in claim 1 above, further teaches that a sensor can transmit regular data using  some time slots and additional data using other time slots [see Morris col. 10 L. 27-30 and L. 34-37]. This teaching means that at least one sensor transmits differing types of data in each respective time slot.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Morris’ teachings of transmitting different data from the sensor using different time slots in the system taught by the combination because it will permit the system to make sure that all the data from the at least one sensor is received and also know what type of data is being transmitted from the at least one sensor based on the time slots used by the at least one sensor.

In regards to claims 16, the combination of Baur, Kim and Morris, as applied in claim 1 above, further teaches that the control unit and the at least one sensor are .  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (WO-2016/038225) in view of Kim (US-5,966,383) and Morris et al. (US-10,652,808) as applied to claim 1 above, and further in view of Chang et al. (US-10,494,023).

In regards to claims 15, the combination of Baur, Kim and Morris, as applied in claim 1 above, teaches that the at least one sensor is a sensor monitoring a condition of a vehicle [see Baur pg. 12 L. 4-12 and L. 25-30]. However, the combination does not teach that the at least one sensor comprises an ultrasonic sensor.  
On the other hand, Chang teaches that sensor included in a vehicle can comprise ultrasonic sensors [col. 3 L. 54-59].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chang’s teachings of including an ultrasonic sensor in the system taught by the combination because ultrasonic sensors will permit the system to detect objects around the vehicle [see Chang col. 3 L. 54-59].





Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.